Exhibit 10.5

AGREEMENT AND PLAN OF MERGER*

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
August 10, 2020 by and among OSH Management Holdings, LLC, an Illinois limited
liability company (“OSH MH LLC”), Oak Street Health, Inc., a Delaware
corporation (“OSH Inc.”), and OSH Merger Sub 2, LLC, a Delaware limited
liability company and wholly-owned subsidiary of OSH Inc. (“Merger Sub 2” and,
together with OSH MH LLC, the “Constituent Entities”). Capitalized terms used
but not otherwise defined herein shall have the meaning set forth in Exhibit H
to the Master Structuring Agreement dated as of the date hereof.

WHEREAS, the parties hereto desire Merger Sub 2 to be merged with and into OSH
MH LLC (the “Merger”), with OSH MH LLC surviving the Merger as a directly or
indirectly wholly-owned subsidiary of OSH Inc., pursuant to the terms and
subject to the conditions set forth herein and in accordance with the Limited
Liability Company Act of the State of Illinois (“Illinois Law”) and the Limited
Liability Company Act of the State of Delaware (“Delaware Law” and, together
with Illinois Law, “Applicable Law”);

WHEREAS, OSH Inc. owns 100% of the issued and outstanding equity interests of
Merger Sub 2;

WHEREAS, as consideration for the Merger, the holders of all of the existing and
outstanding Founder Units, Investor Units III and Incentive Units (each as
defined in the Limited Liability Company Operating Agreement of OSH MH LLC,
dated as of December 12, 2016 (as amended or modified from time to time, the
“OSH MH LLC Agreement”)) shall receive, in exchange for such units, certain
equity interests, securities or incentive equity awards in OSH Inc., in
accordance with the terms and provisions of Section 7 of this Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby acknowledge and agree as follows:

1.    Merger. At the Effective Time (as defined in Section 2), Merger Sub 2
shall merge with and into OSH MH LLC, with OSH MH LLC continuing as the
Surviving Company and a direct or indirect wholly-owned subsidiary of OSH Inc.
(the “Surviving Company”) and the separate corporate existence of Merger Sub 2
shall cease.

2.    Effective Time. The parties hereto shall each take or cause to be taken
all such actions, or do or cause to be done all such things, as are necessary,
proper or advisable under Applicable Law to make effective the Merger, subject,
however, to the taking by the respective parties of any actions or receipt of
any required approvals in accordance with Applicable Law. Upon compliance with
applicable laws and upon receipt of any required approval of the sole member of
Merger Sub 2 and the board of directors and members of OSH MH LLC, the
Constituent Entities shall cause an executed Certificate of Merger as required
by Applicable Law to be filed with the offices of the Secretary of State of the
State of Delaware and the Secretary of State of the State of Illinois,
respectively. The Merger shall become effective at such time as the Certificates
of Merger are duly filed with the Secretary of State of the State of Delaware
and the Secretary of State of the State of Illinois or at such later time as is
specified in such Certificate of Merger. The time at which the Merger so becomes
effective shall be referred to as the “Effective Time.”

3.    Certificate of Formation and Limited Liability Company Agreement. Upon the
consummation of the Merger the certificate of formation of OSH MH LLC shall be
the certificate of formation of the Surviving Company upon and after the
Effective Time, unless and until duly amended,

 

*

Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be provided on a supplemental basis to the Securities
and Exchange Commission upon request.



--------------------------------------------------------------------------------

altered, changed, repealed and/or supplemented in accordance with Illinois Law
(which power and right to amend, alter, change, repeal and/or supplement, at any
time and from time to time after the Effective Time, are hereby expressly
reserved). The OSH MH LLC Agreement shall be the limited liability company
agreement of the Surviving Company upon and after the Effective Time, unless and
until duly amended, altered, changed, repealed and/or supplemented in accordance
with Illinois Law (which power and right to amend, alter, change, repeal, and/or
supplement, at any time and from time to time after the Effective Time, are
hereby expressly reserved).

4.    Certain Effects of Merger. The parties hereto agree that as of the
Effective Time, the separate existence of Merger Sub 2 shall cease and Merger
Sub 2 shall be merged with and into OSH MH LLC, and that all the rights, causes
of action, privileges, immunities, powers and franchises of each of the
Constituent Entities, and all real, personal and mixed property and all debts,
liabilities and duties of any of the Constituent Entities on whatever account of
such Constituent Entities shall be automatically vested in the Surviving
Company. Immediately following the consummation of the Merger, all issued and
outstanding equity interests of the Surviving Company shall be held by OSH Inc.
or its subsidiaries.

5.    Managers and Officers. The members of the board of directors and the
officers of OSH MH LLC holding office immediately prior to the Effective Time
shall be the initial members of the board of directors and the officers,
respectively (holding the same positions as each held with OSH MH LLC
immediately prior to the Effective Time), of the Surviving Company and shall
hold such office from the Effective Time until their respective successors are
duly elected or appointed and qualified in the manner provided in the
certificate of formation and the limited liability company agreement of the
Surviving Company or their earlier death, incapacitation, retirement,
resignation or removal.

6.    Surviving Company.

(a)    Name. The name of the Surviving Company shall be “OSH Management
Holdings, LLC”.

(b)    Rights and Obligations. The Merger shall have the effects of applicable
law, including, without limitation, the applicable provisions of Applicable Law.

7.    Effect of Merger on Outstanding Units. At the Effective Time, by virtue of
the Merger and without any action on the part of the holders thereof:

(a)    Units of Merger Sub 2. Each unit of Merger Sub 2 issued and outstanding
immediately prior to the Effective Time will be converted into and become one
unit of the Surviving Company.

(b)    Founder Units of OSH MH LLC. Each Founder Unit of OSH MH LLC issued and
outstanding immediately prior to the Effective Time shall be cancelled as of the
Effective Time and be converted at the Effective Time into a right to receive
the number of shares of Common Stock of OSH Inc. set forth on Schedule I hereto.
Such shares of Common Stock shall be deemed issued as of the Effective Time.

(c)    Investor Units III of OSH MH LLC. Each Investor Unit III of OSH MH LLC
issued and outstanding immediately prior to the Effective Time shall be
cancelled as of the Effective Time and shall be converted at the Effective Time
into a right to receive the number of shares of Common Stock of OSH Inc. set
forth on Schedule I hereto. Such shares of Common Stock shall be deemed issued
as of the Effective Time.

 

2



--------------------------------------------------------------------------------

(d)    Incentive Units of OSH MH LLC. Each Incentive Unit of OSH MH LLC issued
and outstanding immediately prior to the Effective Time shall automatically be
terminated and cancelled as of the Effective Time and be exchanged and converted
into the right to receive:

(i)    with respect to options to purchase Incentive Units of OSH MH LLC, the
number of shares of Common Stock of OSH Inc. set forth on Schedule I hereto;

(ii)    with respect to Incentive Units of OSH MH LLC that are held by current
service providers of OSH MH LLC and unvested as of the Effective Time, (A) the
number of restricted shares (“Restricted Shares”) set forth on Schedule I hereto
and (B) the number of incentive stock options issued under the OSH Inc. Omnibus
Incentive Plan (the “2020 Plan”) set forth on Schedule I hereto, with an
exercise price set at the initial public offering price of one share of Common
Stock of OSH Inc. (such price, the “IPO Price”) (such award of Restricted Shares
and unvested incentive stock options, together, a “Replacement Unvested Award”).
Replacement Unvested Awards issued in exchange for (x) time-vesting Incentive
Units will vest in accordance with the vesting schedule of the exchanged
Incentive Units and (y) performance-vesting Incentive Units shall be subject to
a cliff vesting schedule as follows: (I) for Incentive Units granted two years
or more prior to the Effective Time, 100% on the date that is two years after
the Effective Time; (II) for Incentive Units granted between one and two years
prior to the Effective Time, 100% on the date that is four years after their
grant date and (III) for Incentive Units granted less than one year prior to the
Effective Time, 100% on the date that is three years after the Effective Time.
All Replacement Unvested Awards will be subject to the terms and conditions
specified in the award agreement with respect thereto and the 2020 Plan and any
option granted pursuant to a Replacement Unvested Award shall be an incentive
stock option only to the maximum extent permitted under the Plan and under
applicable law, including, without limitation, Section 422 of the Internal
Revenue Code of 1986, as amended (“Section 422”); and

(iii)    with respect to an Incentive Unit of OSH MH LLC that is vested as of
the Effective Time, (A) the number of shares of Common Stock of OSH Inc. set
forth on Schedule I hereto and (B) to the extent such vested Incentive Unit of
of OSH MH LLC is held by a current service provider of OSH MH LLC, the number of
incentive stock options issued under the 2020 Plan set forth on Schedule I
hereto, with an exercise price set at the IPO Price (such award of shares of
Common Stock and vested incentive stock options, a “Replacement Vested Award”).
All Replacement Vested Awards will be subject to the terms and conditions
specified in the award agreement with respect thereto and the 2020 Plan and any
option granted pursuant to a Replacement Vested Award shall be an incentive
stock option only to the maximum extent permitted under the Plan and under
applicable law, including, without limitation, Section 422.

8.    Fractional Units. Notwithstanding anything to the contrary in this
Agreement, no fractional shares or equity awards of OSH Inc. shall be issued
upon the exchange or conversion of any Founder Units, Investor Units III or
Incentive Units of OSH MH LLC and in lieu of the issuance of any such fractional
shares or equity awards of OSH Inc., the aggregate number of shares (including
shares underlying the Replacement Unvested Awards and Replacement Vested Awards)
to be issued to the holder of such Founder Units, Investor Units III or
Incentive Units of OSH MH LLC shall be rounded up to the first whole share or
equity award, as applicable. The parties hereto acknowledge that such rounding
in lieu of issuing fractional shares or equity awards is not separately
bargained-for consideration, but merely represents a mechanical rounding off for
purposes of avoiding the expense and inconvenience that would otherwise be
caused by the issuance of fractional shares or equity awards.

9.    Adjustments. In the event that OSH Inc. determines following the date
hereof that any unit, share or award amounts or corresponding numbers or figures
set forth herein should be adjusted, amended or revised in order to account for
or reflect the finally determined and agreed upon allocation or exchange of
units, equity securities or equity appreciation rights, such numbers or figure
set forth herein may be so

 

3



--------------------------------------------------------------------------------

amended, modified or revised by OSH Inc. with the consent or approval of each of
General Atlantic (OSH) Interholdco L.P. and Newlight Harbour Point SPV LLC
(which consent or approval may be given by email or otherwise in writing by any
party authorized to act on behalf of General Atlantic (OSH) Interholdco L.P. and
Newlight Harbour Point SPV LLC, respectively) in order to reflect such final
allocation or exchange numbers, it being the intent of the parties hereto that
any such amendments, modifications or revisions shall be effective as of the
date hereof.

10.    Amendment. This Agreement may be amended by an instrument in writing
signed by the parties hereto by action by or on behalf of their respective
boards of directors at any time after approval by the sole member of Merger Sub
2 and the equityholders of OSH MH LLC required to approve the Merger and adopt
this Agreement; provided, however, that after any such approval, there shall not
be made any agreement that by law requires further approval by the sole member
of Merger Sub 2 or the equityholders of OSH MH LLC required to approve the
Merger and adopt this Agreement, as applicable, without the further approval of
such sole member or equityholders, as applicable. For the avoidance of doubt,
any such amendment shall require the consent or approval of each of General
Atlantic (OSH) Interholdco L.P. and Newlight Harbour Point SPV LLC (which
consent or approval may be given by email or otherwise in writing by any party
authorized to act on behalf of General Atlantic (OSH) Interholdco L.P. and
Newlight Harbour Point SPV LLC, respectively).

11.    Miscellaneous.

(a)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

(b)    Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the Schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. Each of the parties to this Agreement irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined only in the Delaware Chancery Court and any state court sitting in
the State of Delaware to which an appeal from the Delaware Chancery Court may be
validly taken, and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein, and no party will file a motion to dismiss any action filed in a state
or federal court in the State of Delaware, on any jurisdictional or
venue-related grounds, including the doctrine of forum non conveniens. Process
in any action or proceeding referred to in this Section 11(b) may be served on
any Party anywhere in the world.

(a)    MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN STATUTE, CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS

 

4



--------------------------------------------------------------------------------

PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

(b)    Further Assurances. Merger Sub 2 shall from time to time upon request by
the Surviving Company execute and deliver all such documents and instruments and
take all such action as the Surviving Company may request in order to vest or
evidence the vesting in the Surviving Company of title to and possession of all
rights, properties, assets and business of Merger Sub 2, or otherwise to carry
out the full intent and purpose of this Agreement.

(c)    Counterparts; Facsimile and Electronic Signatures. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, may be executed in one or more
counterparts, all of which shall constitute one and the same instrument. Any
such counterpart, to the extent delivered by means of a facsimile machine or by
.pdf, .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party or thereto shall
re-execute the original form of this Agreement (i.e. the form fully executed by
all of the parties) and deliver such form to all other parties. No party shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

(d)    Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure solely to the benefit of each of the parties and their
respective successors and assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement. This Agreement is not intended for the benefit of any Person other
than the parties hereto, and no such other Person shall be deemed to be a
third-party beneficiary hereof; provided, however, that General Atlantic (OSH)
Interholdco L.P. and Newlight Harbour Point SPV LLC shall be third-party
beneficiaries for the purposes of enforcing the consent rights set forth in
Section 9 and Section 10 of this Agreement.

*         *        *        *        *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Merger Sub 2, the Surviving Company and OSH Inc. have caused
this Agreement and Plan of Merger to be executed as of the date first above
written.

 

OSH MERGER SUB 2, LLC By:  

/s/ Robert Guenthner

Name:   Robert Guenthner Its:   President

 

OSH MANAGEMENT HOLDINGS, LLC By:  

/s/ Mike Pykosz

Name:   Mike Pykosz Its:   Chief Executive Officer

 

Signature Page to Agreement and Plan of Merger

(Merger Sub 2 into OSH Management Holdings, LLC)



--------------------------------------------------------------------------------

OAK STREET HEALTH, INC. By:  

/s/ Robert Guenthner

Name:   Robert Guenthner Its:   Chief Legal Officer

 

Signature Page to Agreement and Plan of Merger

(Merger Sub 2 into OSH Management Holdings, LLC)



--------------------------------------------------------------------------------

Schedule I

[see attached]

 